Citation Nr: 1746815	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  06-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a dizzy spell condition. 

2.  Entitlement to service connection for an eye disorder. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 

4.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected disabilities.  

5.  Entitlement to an initial compensable evaluation for nephrolithiasis.  

6.  Entitlement to an initial evaluation in excess of 10 percent for left ankle disability. 

7.  Entitlement to an evaluation in excess of 40 percent for lumbar spine disability. 

8.  Entitlement to an initial compensable evaluation for a headache condition. 

9.  Entitlement to an effective date prior to September 10, 2007 for the grant of service connection for non-Hodgkin's lymphoma.  

10.  Entitlement to an effective date prior to November 16, 2005 for the grant of service connection for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1964 to January 1968 and from May 1974 to December 1980.  He later served in the United States Air Force from November 1993 to January 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama and dated in May 2005, August 2006, September 2010, April 2011, July 2011, February 2012, and July 2013.   This matter was last before the Board in October 2014, whereupon the enumerated issues listed above were remanded to the RO for further development of the case.  Following the issuance of statements of the case and supplemental statements of the case dated in March 2017, all 10 issues were returned to the Board for its adjudication.  

In February 2011, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  

The Board notes that the Veteran was granted entitlement to a total disability rating due to individual unemployability (TDIU) in a May 2014 rating decision and was assigned an effective date of May 4, 2011.  Thereafter, in a July 2014 correspondence it appeared that the Veteran was requesting an effective date prior than May 4, 2011 for the grant of TDIU.  Pursuant to the October 2014 Board remand, the Veteran was asked to clarify whether he wanted an earlier effective date for the grant of TDIU.  Subsequently, in November 2014 the Veteran informed the RO that he was not seeking an earlier effective date for the grant of TDIU.  Therefore, although the issue of TDIU for the period prior to May 4, 2011 would typically still be before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran's explicit dismissal of any claim of an earlier effective date of the grant of TDIU precludes the Board's evaluation of entitlement to TDIU for the period to May 4, 2011.  Moreover, as the Veteran does not have a 100 percent disability rating for any single disability, TDIU is not potentially warranted for the period from May 4, 2011 pursuant to Bradley v. Peake, 22 Vet. App. 280 (2008) and thus the Board need not address the issue of TDIU from that date.  

The issue of entitlement to an evaluation in excess of 10 percent for ischemic heart disease has been raised by the record most recently in an April 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to increased evaluations for nephrolithiasis, left ankle disability, headache disability and lumbar spine disability, as well as entitlement to service connection for a bilateral eye condition, a right ankle condition, a dizzy spell condition and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for large B-cell lymphoma dated September 10, 2007; this was the earliest statement received by VA expressing a desire or intention to seek such benefit. 

2.  The Veteran filed a letter dated November 2, 2005 in which he stated that he was seeking a "claim for [his] heart attack"; this letter was not date stamped to indicate when it was received by the RO and was the earliest statement received by VA expressing a desire or intention to seek such benefit.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 10, 2007, for the grant of service connection for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2016).

2.  Affording the Veteran the benefit of the doubt, the criteria for an effective date of November 2, 2005, but not earlier, for the grant of service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, and in regards to those issues not being remanded, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria 

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. Additionally, 38 U.S.C.A. § 5101 (a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." 38 C.F.R. § 3.155(a) (2015).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In addition, an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. 
§ 3.400(q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Non-Hodgkin's Lymphoma

The Veteran filed his initial claim seeking service connection for non-Hodgkin's lymphoma (characterized as diffuse large B-cell lymphoma) on September 10, 2007.   The RO denied the claim in a March 2009 rating decision, after which the Veteran submitted a notice of disagreement in October 2009.  The denial was upheld in a March 2010 statement of the case as well as in a July 2010 supplemental statement of the case.  Following an August 2010 VA examination, the RO issued a rating decision in September 2010 granting service connection for non-Hodgkin's lymphoma with a 100 percent evaluation effective September 10, 2007, the date the Veteran filed his claim.  That 100 percent was reduced to a noncompensable rating effective September 1, 2010, the first day of the month following the examination which showed that the lymphoma was in remission.  Thereafter, the Veteran submitted a December 2010 notice of disagreement asking for an effective date of December 2005 corresponding to when he was first diagnosed with and treated for large B-cell lymphoma.  That issue is currently before the Board. 

After considering the procedural background of this case, the Board finds that there is no basis upon which to find that the Veteran is entitled to an effective earlier than September 10, 2007 for the grant of service connection for non-Hodgkin's lymphoma.  As outlined above, the effective date of a claim is either the date on which evidence available to VA illustrated entitlement to service connection or the date of the claim, whichever comes later.  Although the Board acknowledges that the Veteran was diagnosed with large B-cell lymphoma in December 2005, the fact remains that he did not submit his claim of service connection for the disability until September 10, 2007.  No other correspondence from the Veteran or his representative can be construed as a claim of service connection for non-Hodgkin's lymphoma.  Accordingly, the earliest date for which service connection can be effective is the date of the claim, September 10, 2007.  Thus, the claim is denied.

Ischemic Heart Disease

The Veteran submitted a letter dated November 2, 2005 detailing how he came to seek treatment for a cardiac condition in October 2005.  He stated that he wrote the letter "to make a claim for [his] heart attack".  There is no date stamp on this letter to indicate when it was received by the RO.  He filed his initial claim seeking service connection for ischemic heart disease on November 8, 2005 on a document entitled "Statement in Support of Claim".  A date stamp indicates that this correspondence was received by the RO on November 16, 2005.  

The RO denied the claim in an August 2006 rating decision, following which the Veteran submitted a notice of disagreement in October 2006.  The denial was upheld in a May 2007 statement of the case and later in supplemental statements of the case dated in January 2010, July 2010, and September 2010, respectively.  Pursuant to the Board's September 2011 decision and remand, service connection for ischemic heart disease was granted in a February 2012 rating decision.  The RO assigned a 10 percent rating, effective November 16, 2005.  Thereafter, the Veteran submitted a February 2012 notice of disagreement asking generally for an earlier effective date of the grant of service connection.  That issue is currently before the Board. 

After considering the procedural background of this case, the Board finds that the Veteran is entitled to the benefit of the doubt regarding the date at which he filed a claim of service connection for ischemic heart disease, and that therefore an effective date of November 2, 2005 is warranted for the grant of service connection for ischemic heart disease.  The letter in which the Veteran stated he was seeking a claim for his heart attack is dated November 2, 2005, and as there is no date stamp to indicate when it was received by the RO, the Board must rely on the date on the letter itself.  

That being established, there is no basis upon which to find that the Veteran is entitled to an effective earlier than November 2, 2005 for the grant of service connection for ischemic heart disease.  As outlined above, the effective date of a claim is either the date on which evidence available to VA illustrated entitlement to service connection or the date of the claim, whichever comes later.  Although the Board acknowledges that the Veteran sought treatment for a heart condition in October 2005 and has continued to receive treatment for ischemic heart disease ever since, the fact remains that he did not submit his claim of service connection for the disability until November 2, 2005 at the earliest.  Accordingly, the earliest date for which service connection can be effective is the date of the claim, November 2, 2005.  To this extent, the claim is granted.


ORDER

Entitlement to an effective date prior to September 10, 2007 for the grant of service connection for non-Hodgkin's lymphoma is denied.  

Entitlement to an effective date of November 2, 2005, and not earlier, for the grant of service connection for ischemic heart disease is granted.  

REMAND

The Board in its October 2014 decision and remand discussed the need to afford the Veteran a new examination to evaluate the current severity of his nephrolithiasis on the basis of the Veteran's testimony that the disability had worsened since it was last evaluated by VA in June 2012.  Unfortunately, the Board did not expressly direct the RO to afford the Veteran a new examination in the Remand instructions, and thus the Veteran was not scheduled for any such examination.  There is evidence in the claims file that the Veteran is experiencing increasing left kidney pain potentially attributable to his nephrolithiasis.  Moreover, a review of the June 2012 VA examination report does not reflect compliance with the Board's May 2011 remand instruction that the VA examiner delineate what symptomatology was attributable to the Veteran's nephrolithiasis disability as opposed to his non-service connected benign prostate hypertrophy.  Accordingly, the Veteran must be scheduled for a new VA examination to evaluate the severity of the nephrolithiasis and address the distinction between those symptoms attributable to the Veteran's nephrolithiasis and those symptoms attributable to the benign prostate hypertrophy.  

In regards to the increased rating claim for the service-connected lumbar spine disability, a remand is needed to afford the Veteran with a new VA examination to evaluate the current severity of his disability.  The Veteran has asserted in several statements that he experiences increasing pain and incoordination due to his low back disability, which raises the suggestion that his disability has worsened since it was last evaluated in August 2012.  The court has held that a Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 4000, (1997); Caffey v. Brown, 6 Vet. App. 377 (1994).  Also, a review of the August 2012 VA examination does not show that the Veteran was evaluated for ankylosis of the thoracolumbar spine, which is necessary in order to determine whether he is entitled to a disability rating in excess of his currently assigned 40 percent rating.  

As for the increased rating claim for the service-connected left ankle disability, a remand is necessary to also afford the Veteran with a new VA examination to evaluate the current severity of his disability.  In several statements submitted since the Veteran was last evaluated in June 2012, he has asserted that he experiences severe left ankle pain which impairs his ambulation and that he suffers flare-ups of pain that totally incapacitate him.  He is thus entitled to a new examination to evaluate whether the impairment from his left ankle disability has increased to the point that a higher evaluation is warranted. 

Similarly, a remand is necessary to afford the Veteran with a new VA examination to evaluate the current severity of his headache disability.  The Veteran's headache condition was last evaluated in June 2012, wherein the examiner found that the symptoms of headache pain occurred less than once a day and were localized to the top of his head.  In statements submitted since the June 2012 examination, the Veteran asserted that he experiences near constant headache pain that is debilitating and exacerbated by his other physical ailments.  This depiction of the disability picture for his headache condition does not accord with the manner in which his headache condition was portrayed on the June 2012 examination.  It is therefore necessary to schedule the Veteran for a new examination in order for a VA examiner to evaluate the severity of the Veteran's headache symptoms and reconcile his self-reporting with the prior June 2012 evaluation.  

Moving on to the extant service connection claims, the nature and etiology of the Veteran's eye condition was evaluated in April 2015 pursuant to the Board's October 2014 remand directives.  In addition to confirming the prior diagnoses of esophoria and cataracts, the examiner also diagnosed the Veteran with a dry eye syndrome.  Although the examiner set forth an opinion regarding the etiology of the cataracts, and provided a rationale to explain why the esophoria was a congenital condition not subject to compensation, they did not set forth any opinion regarding the etiology of the dry eye syndrome.  The Board cannot make a determination as to the Veteran's claim without an opinion regarding the etiology of the dry eye syndrome that has a clear rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Therefore, the case must be remanded in order to obtain an addendum opinion clarifying the nature and etiology of the dry eye syndrome.  

The Board also finds fault with the previous May 2015 VA examination of the dizzy spell condition.  In its October 2014 remand, the Board specifically highlighted the June 2012 examiner's positive opinion relating the Veteran's headaches and dizziness to the October 1999 anthrax vaccination, and requested that an examiner determine whether the dizzy spells were a symptom of the headache condition or a symptom of a separately diagnosable condition.  The May 2015 VA examiner interviewed the Veteran, who reported that he was prescribed meclizine by the primary care physician to help with symptoms of dizziness.  The Veteran also explicitly denied a history of a cerebral vascular accident and/or transient ischemic attacks as well as any history of movement disorders.  After thoroughly reviewing the claims file, the examiner declined to diagnose a central nervous system condition, and proceeded to opine that it was less likely than not that the Veteran's dizziness symptoms were caused by the October 1999 anthrax vaccination.  Moreover, the examiner stated that the dizziness was not related to the service-connected headache condition.  As an alternative, the examiner determined that the dizziness symptoms were probably from benign positional vertigo (BPV), which the examiner commented is very common at the Veteran's age.  

The Board cannot make a determination regarding the etiology of the Veteran's claimed dizzy spell condition as the May 2015 examiner directly contradicted the findings of the June 2012 examiner and did not provide a thorough rationale to justify this contradiction.  See Barr, 21 Vet. App. at 312 (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Specifically, the May 2015 examiner found that the dizzy spells were not a symptom of the Veteran's headaches but declined to provide any rationale as to why despite being requested to do so by the Board in its remand.  Furthermore, the May 2015 examiner did not explain why they determined that the dizziness symptoms were not attributable to the October 1999 anthrax vaccination.  Finally, the examiner set forth a new diagnosis of BPV, but failed to justify that diagnosis other than referencing the Veteran's age in passing.  Therefore, a new examination is necessary in order to reconcile the conflicting June 2012 and May 2015 VA examiner's opinions and provide an opinion as to whether there is a separately diagnosable condition with dizziness symptomatology and, if so, whether that condition is etiologically linked to service.  
Similarly, the Board cannot proceed with its adjudication of the right ankle service connection claim on the basis of the May 2015 VA examination, as the examiner declined to offer an opinion as to the etiology of any right ankle condition.  The examiner reviewed prior treatment records and carried out a physical examination, and found that the Veteran did not have a diagnosable right ankle condition.  They did not make any reference to the Veteran's long history of lay testimony regarding his symptoms of severe bilateral ankle pain, nor did the examiner discuss the pertinent findings of the June 2012 VA examination who established that the Veteran did experience loss of movement due to pain in both ankles.  The claim must therefore be remanded in order to have a VA examiner offer an addendum opinion regarding the etiology of the right ankle condition on the assumption that such disability exists, and must specifically opine as to whether the right ankle condition was aggravated beyond its natural progression by a service-connected disability as originally instructed by the Board in its October 2014 remand.  See Stegall, 11 Vet. App. at 271. 

Finally, as concerns the hypertension claim, the Board directed the RO in its September 2011 remand to set forth an opinion as to whether the hypertension was aggravated beyond its natural progression by service-connected nephrolithiasis, and redirected the RO to do so again in its October 2014 remand as the RO did not do so initially.  In reference to its September 2011 remand, the Board specifically highlighted the fact that Diagnostic Code 7509, which corresponds to the evaluation of nephrolithiasis, details renal dysfunction as a primary manifestation of nephrolithiasis.  The Board went on to note that renal dysfunction contemplates hypertension as a potential complication, thereby outlining a potential avenue for supporting the Veteran's service connection claim.  However, in the May 2015 VA examination, the examiner opined that the hypertension was not aggravated beyond its normal progression by nephrolithiasis as the Veteran's records did not show that he experienced any renal dysfunction.  Unfortunately, the examiner did not have for review any treatment records more recent than June 2012.  Furthermore, the RO neglected to afford the Veteran a new examination to evaluate the current severity of his nephrolithiasis, which may provide evidence that the Veteran now experiences renal dysfunction.  Under these circumstances, the Board finds that remand is necessary in order to properly evaluate the potential impact of the Veteran's nephrolithiasis on the development of hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Regardless of how the Veteran responds, the RO must obtain and associate with the claims file updated VA treatment records dating from June 2012.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  After completing the above, schedule the Veteran for VA examinations to evaluate the severity of the nephrolithiasis, lumbar spine disability, left ankle disability, and headache disability, as well as evaluate the nature and etiology of the bilateral eye condition, the right ankle condition, the dizzy spell condition and hypertension.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual or individuals designated to examine the Veteran, and the examination reports should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of these conditions.  All necessary special studies or tests must be accomplished.

With regards to the bilateral eye condition claim, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the bilateral eye condition is related to the Veteran's active service.  Specifically, the examiner must discuss the etiology of the Veteran's dry eye syndrome as diagnosed in the April 2015 VA examination.  The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

In a separate opinion, the examiner is asked to first determine whether the Veteran has a separately diagnosable condition manifested by symptoms of intermittent dizziness that is distinct from his headache disability, to include benign positional vertigo (BPV).  In making this determination, the examiner must consider the diagnoses and opinions of both the June 2012 and May 2015 VA examiners and reconcile the apparently contradictory conclusions of each. 

If the examiner determines that the Veteran does have BPV or any other separately diagnosable condition, they must then opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosable dizzy spell condition is related to the Veteran's active service.  The examiner must specifically consider, and comment upon as necessary, any connection between the current dizziness symptoms and the in-service anthrax vaccination in October 1999.  

Furthermore, even if the examiner determines that the dizziness symptoms are not associated with service, they must still opine as to whether it is at least as likely as not that the dizzy spell condition was caused or aggravated by one or more service-connected disabilities or combination therefrom, to specifically include the Veteran's headache disability.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated the dizzy spell condition, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

Proceeding to the right ankle claim, provide the claims file to the examiner who provided the opinion in the May 2015 VA examination, or if that individual is not available, to another qualified medical professional, for the purpose of providing an opinion as to the etiology of the right ankle condition.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the right ankle condition is related to the Veteran's active service.  The examiner is asked to consider, and comment upon as necessary, the injury to the Veteran's right foot in March 1997 while in service.  

Furthermore, the examiner must also opine as to whether it is at least as likely as not that the right ankle condition was caused or aggravated by one or more service-connected disabilities or combination therefrom.  Again, the examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated the right ankle condition, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

As for the nephrolithiasis, the examiner is asked to review the claims file and provide an evaluation of the severity of the condition.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected nephrolithiasis must be reported in detail.  The examiner is asked to specifically consider, and comment upon as necessary, the Veteran's lay testimony indicating that he currently experiences increased left kidney pain.  

Synonymous with or subsequent to the nephrolithiasis examination, the examiner is asked to provide an opinion as to whether it is at least as likely as not that hypertension was caused or aggravated by one or more service-connected disabilities or combination therefrom.  The examiner should comment on whether updated VA treatment records and/or new VA examinations, to specifically include the nephrolithiasis examination, show that the Veteran has developed renal dysfunction as a result of his service-connected disabilities, and, if so, whether that renal dysfunction permanently aggravated the hypertension beyond its normal progression. If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated the hypertension, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

Moving on to the lumbar spine and left ankle disabilities, the Veteran must be afforded a new VA orthopedic examination, with an examiner who has reviewed the claims file.  The examiner must conduct range of motion testing, in both active and passive motion, in weightbearing and non-weightbearing.  Any painful motion, functional loss due to pain, additional loss of motion due to pain or repetition, and weakness must be documented.  

Specifically with regards to the lumbar spine disability, the examiner must also comment on the frequency and duration of any doctor-prescribed bed rest (incapacitating episodes) and the extent of any ankylosis.  In addition, the examiner must comment on the severity of any associated objective neurological abnormalities.

Finally, in consideration of the headache disability, an examiner must evaluate the degree of any functional impairment caused by the Veteran's headache disability.  The examiner should comment on the degree and frequency to which the Veteran experiences prostrating attacks of headache symptoms and should also opine as to the extent to which the headache disability affects his ability to secure and follow a substantially gainful occupation.

The Board notes the anatomical distinctions between the listed disabilities and recognizes that separate examinations are likely to be necessary in this case.  However, the Board leaves this to the discretion to the RO and/or the examining medical facility.

4. After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


